Exhibit 32.1 CERTIFICATION Pursuant to 18 U.S.C. 1350 (Section 906 of the Sarbanes-Oxley Act of 2002) In connection with the Quarterly Report on Form 10-Q of TouchIT Technologies, Inc. (the “Company”) for the period ended June 30, 2012, as filed with the Securities and Exchange Commission (the “Report”) I, Andrew Brabin, Chief Financial Officer of the Company, hereby certifies, pursuant to 18U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:November 13,2013 By: /s/Andrew Brabin Name: Andrew Brabin Title: Chief Financial Officer
